ORDER
PER CURIAM.
Frederic L. Wilken (Appellant) appeals from the judgment denying his motion to modify to reduce maintenance to Respondent. On appeal, Appellant argues that the trial court erred in denying his motion to modify because since the dissolution, Respondent has obtained regular gainful employment and her reasonable expenses have decreased. Appellant maintains that this evidence establishes changed circumstances so substantial and continuing as to make the terms of the dissolution decree unreasonable. Section 452.370 RSMo (1994).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).